Fisk, J.
After the above opinion was filed a rehearing was granted upon the question of plaintiff’s right to recover for the personal property loss. In their petition for rehearing as well as in their brief on such rehearing, counsel for plaintiff vigorously challenge the correctness of that portion of the opinion which denies the plaintiff’s right to recover for the loss on the personal property. We have carefully rer considered this phase of the appeal; and are agreed that the conclusion arrived at in the first opinion is sound and must be accordingly adhered to. We deem it advisable, however, to treat this question a little more elaborately than was done in the first opinion. The writer, in preparing such opinion, labored under the belief that the policy, Exhibit D. covering as it does both the bank building and the furniture and fixtures while contained therein, for a lump consideration as premium, ab though the amount of insurance on each class was separately stated, was an indivisible contract. Hence, under its provisions, anything which rendered the policy void as to the building would also render it void in its entirety. In the absence of the special statute in this state, which we discovered since filing the former opinion, and which we will presently notice, this conclusion is, we think, correct and in harmony with the weight of modern authority, which, as we understand it, is to the effect that such a policy is indivisible, although the cases on this question are in hopeless conflict.
See 19 Cyc. 711, 674 & 707, and cases cited; also 2 Cooley, Briefs on Insurance, pp. 1894-1926, where the authorities are collated and exhaustively discussed; Benham v. Farmers’ Mut. F. Ins. Co. 165 Mich. 406, — L.R.A.(N.S.) —, 131 N. W. 87, Ann. Cas. 1912 C, 983; St. Landry Wholesale Mercantile Co. v. New Hampshire F. Ins. Co. 114 La. 146, 38 So. 87, 3 Ann. Cas. 821; Donley v. Glens Falls Ins. Co. *149184 N. Y. 107, 76 N. E. 914, 6 Ann. Cas. 81. Further citation of authorities is useless, however, as we have a special statute which we deem controlling and which apparently adopts the rule of the New York and other' courts that such a policy is devisable. This statute is § 5909, Rev. Codes 1905, and reads:
“The procurement of any other contract of insurance upon or the encumbrance of one or more of the several distinct things insured by one policy does not render void any insurance upon the things not covered hy such other contract of insurance'or encumbrance; but in case of loss or damage such an amount shall be deducted from the insurance as the value of the property so encumbered or doubly insured bears to the value of all the property covered by the policy. Any agreement made to waive the provisions of this or the preceding section is void.”
We are unable to concur in the.construction of this section contended for by appellant’s counsel. The language therein employed must be given its ordinary meaning, and not a technical meaning known only to insurance experts. As thus construed the policy must be treated as two separate and distinct policies, one on the building and the other on the personal property and fixtures; and a breach of conditions subsequent which renders the insurance void as to one does not affect the other.
There is, however, as we view the record, an unsurmountable obstacle in the way of plaintiff’s recovery for the personal property loss. The record discloses the following undisputed facts: One Torbenson, the cashier of the plaintiff bank, was the only director or representative of the bank who was present at the time of the fire. A fire broke out in the building on lot 8 of block 2, and plaintiff’s bank building was on lot 1 in such block, about 175 feet away. The fire which started on lot 8 is not the same fire that burned the bank, although Torbenson, in effect, so stated in his own proof of loss. The bank building was set on fire, with the consent of Torbenson, some thirty to forty-five minutes after the discovery or alarm of fire was given, for the purpose of checking the first fire and preventing it from spreading west and across the street to the Hanson store. After the fire was started in the bank building, Torbenson interfered with a person who was in the act of putting it out. With the question of the wisdom or propriety of setting the bank building afire for the purpose aforesaid, we are not *150concerned further than the legal bearing it may have on the right to recover for the personal property therein destroyed. The evidence discloses that the bank building was set on fire and entirely consumed! prior.to the time the other fire reached the implement building, 28 feet east of such bank. For the purpose of burning the bank several persons carried pails of kerosene oil from the Hanson-store and saturated the interior of the building therewith. Numerous persons were present, including Torbenson, for considerable time before this took place, but no effort apparently was made to save any of the personal property, except as hereinafter stated. Under the undisputed facts it is unbelievable that, with the exercise of but little diligence, the entire contents of the building could not have been saved. When asked on the trial what, of the contents, he removed from the bank, Torbenson testified: “Well, there wasn’t much stuff taken out, but there was some put in the vault.”
Q. What, if any, property did you take from the bank building out in the street or to a place of safety ?
A. I think there was a check sorter, ...
Q. What else did you take out?
A. Just as I got out it was getting pretty smoky, and right around the corner of the door I took the telephone.
Q. That is all you took out of the bank ?
A. Yes, sir, that is all.
Q. I think you told the jury that you had a roll-top desk and bank counter, and lamps and cuspidors, supplies, and books in that bank ?
A. Yes, sir.
Q. Those you didn’t take out ?
A. No, sir.
Q. Now you were possessed at the time of-the fire in the hank of a typewriter ?
A. Yes, sir.
Q. How many?
A. Two.
Q. One you placed in the vault, you say ?
A. Yes, sir.
Q. Did you get the other one out ?
A. No, sir.
*151Q. Left that in — the bank owned them both ?
A No, Mr. Gilland owned one of them.
Q. Which one did he own?
A. The one in the vault. The typewriter belonging to the bank was not removed from the banking room; the adding machine was in the vault when we closed that night.
Q. I wish you would tell the jury, Mr. Torbenson, just what stuff you put into the vault after you discovered the fire in the block.
A Well, there was that check protector and insurance blanks and some legal blanks and other small things I could throw in easily.
Q. Then you opened the vault door to put these legal blanks in ?
A. I didn’t put many legal blanks in, because it was getting smoky and I didn’t have much time. I opened the vault door to put the legal blanks in. I didn’t go into the bank and open the vault door until they started to set the bank on fire.
Q. Now, you have told the jury, have you Mr. Torbenson, all of the personal property that you removed from that banking room that night, either by placing it in the vault or by taking it out on the street ?
A. I couldn’t say as to that.
Q. Well, all that you recall ?
A. Well, I recall there was a pistol in there that was taken out.
Q.....What else did you take out ?
A. -There was a draft holder; I put that in the vault; that was a sort of box to keep the drafts in; it was a piece of tin; I cannot recall anything else.
This witness enumerated the property which was destroyed as a typewriter, roll-top desk, bedroom set, insurance cabinet, stand, desk, typewriter desk, stamps, check counter, six chairs, 2 office chairs, cuspidors, waste baskets, 2 stoves, check desk, 2 oil lamps, gasolene lamp, supplies, stamps, envelopes, and books, rubber stamp and holders, inkstand, legal blanks, carpet, maps, lawn mower, flat-top desk, and some small things not enumerated. When we consider that the fire did not break out in the bank building, but in a building about 115 feet therefrom, and that there were four buildings and a vacant lot between the bank and the place where the fire started, and when we also consider that the bank building was deliberately set on fire as the result of a consultation be*152tween Torbenson and several other citizens, we cannot help but feel that we were justified in our conclusion in the first opinion that no effort was made to save this personal property, and that there was ample time and opportunity to do so. The case at bar in this respect widely differs from Walters v. Western Assur. Co. 95 Wis. 265, 70 N. W. 62, relied on by respondent’s counsel. There the fire started in the building where the personal property was contained, and, furthermore, the opinion discloses that there was a sharp conflict in the testimony as to the efforts made to save the personal property, at least such a conflict as required the submission of the question to the jury, while in the case at bar no such conflict exists. In German-American Ins. Co. v. Brown, 75 Ark. 251, 87 S. W. 135, also cited by respondent’s counsel, the court said: “There was a conflict in the testimony as to whether or not some of the property could not have been saved by the bystanders, but none that either of the insured could have done so. The testimony introduced by appellants showed affirmatively that Brown did not reach the scene of fire until too late to have saved any of the property; and that McKibben was suffocated and in a helpless condition, and unable for that reason to save any of the property.” The case cannot be' said to be in any respect in point under the facts in the case at bar.
The policy contains a-stipulation that the “company shall not be liable for loss caused directly or indirectly ... by neglect of the insured to use all reasonable means to save and preserve the property at and after a fire, or when the property is endangered by fire in neighboring premises.” If it be conceded (which we do not decide) that the company may be held liable for the loss of a building where it is intentionally burned for the protection of other property, still it would seem plain that at least reasonable care should be exacted in order to minimize the loss as much as conditions will fairly permit of. As said in Thornton v. Security Co. 117 Fed. 773: “Every policy holder is bound to do all that he reasonably can, in case of a fire, to preserve and protect the property insured, and cannot therefore hold the company liable for loss which is traceable to a disregard of that duty.” To the same effect is Phœnix Ins. Co. v. Mills, 77 Ill. App. 546. The contention of respondent’s counsel that by the terms of the above stipulation the company is exonerated from liability only to the extent of loss caused by the failure of the insured to use all reasonable means to save the *153property is no doubt correct, but, as before stated, the proof conclusively shows that all the personal property might have been saved by the use of even slight diligence'on Torbenson’s part. His conduct evinces a most flagrant and reckless disregard of the rights of the company, amounting to bad faith, if not actual fraud'; and if the plaintiff bank is responsible for his acts in failing to exercise diligence to save his property, then clearly no liability on defendant’s part exists. That plaintiff is thus responsible for Torbenson’s conduct, we entertain no doubt. He was the sole representative of .the bank present, and in effect he-was the bank to all intents and purposes. If respondent’s contention be sound on this phase of the case, such stipulation in a policy issued to a corporation would be utterly useless. Nor does § 5973, Rev. Codes, support respondent’s contention on this point. That section, as we construe it, has reference to the original cause of the fire, and distinguishes between loss resulting from a wilful setting of the fire and one resulting from a fire caused through mere negligence of the insured or his agents or others. If the section applies here, then manifestly the grossest negligence of the insured, when a natural person, in failing to preserve the property at or after a fire, would not exonerate the company from liability, and such stipulations in our standard policies would therefore be nugatory. Clearly, such could not have been the legislative intent.
Judgment reversed, and the district court is directed to dismiss the action.